IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                           No. 96-60334



     CJC HOLDINGS, INCORPORATED,

                                           Petitioner-
                                           Cross-Respondent,

          versus


     NATIONAL LABOR RELATIONS BOARD,

                                           Respondent-
                                           Cross-Petitioner.




          On Petition for Review and Cross-Application
               for Enforcement of an Order of the
                  National Labor Relations Board
                          (16-CV-16778-2)


                          March 11, 1997

Before GARWOOD, WIENER and DeMOSS, Circuit Judges.*

PER CURIAM:

     After considering the briefs, relevant portions of the record,

and argument of counsel, the Court concludes that the petition for

review demonstrates no basis for granting relief to petitioner, and

accordingly the petition for review is denied and the application



     *
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
for enforcement is granted. In this connection, the Court does not

construe the Board’s order as preventing petitioner from refusing

to agree to dues checkoff on the basis of a bona fide, principled

(or fundamental) opposition, on general policy grounds, to dues

checkoff, as distinguished from a refusal to agree to dues checkoff

for the ulterior purpose of avoiding any agreement on a labor

contract so as to achieve an impasse.



                         Petition DENIED; Enforcement GRANTED




                                2